DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments see pages 8-10 filed on 12/29/2020 have been fully considered but they are not persuasive.

A,	The Rejection of Claims 1-7, 10, 12-17, 19 and 21 under 35 USC § 103 over Lee ‘331 in view of Zhang ‘648

Regarding independent claims 1, 12 and 19, applicant argued that “…, Lee nowhere teaches or suggests that the UE (presumably equated to the claimed "terminal device") monitors one or more eNBs (presumably equated to the claimed "one or more network devices") of the plurality of eNBs such that the one or morApplication Serial No.: 16/341,176e Response to Final Office Action mailed on November 02, 2020Docket No.: P050705US01 / 4001-454monitored eNBs include eNBs indicated by a network (that comprises the plurality of eNBs) to the UE for an initial transmission or eNBs to which the UE has sent the HARQ NACK (presumably equated to the claimed "Negative ACKnowledgement (NACK)") for re- transmission”(see page 8-9).  

Examiner respectfully disagrees, the combination of Lee ‘331 and Zhang ‘648, in particular Lee ‘331 teaches( [0611]-[0613], [0638] and Figs. 37, 40-42)  UE receiving RRC connection configuration information from a primary base station (SeNB1), the configuration information including  combining cell group (CCG ) information which indicates Base Stations(cells) to be monitored by the UE( see Fig. 37).  Figs. 40-42 also shows the UE receiving initial and retransmission messages from Base Stations in the CCG. Thus Lee ‘331 sending configuration information indicating bases stations the UE needs to monitor/receive messages monitoring one or more network devices of the plurality of network devices, wherein the one or more monitored network devices include network devices indicated by the network to the terminal device for an initial transmission”
Regarding dependent claims 2-7, 10, 13-17 and 21 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
B. The Rejection of Claim 8under 35 USC § 103(a) 
Regarding claim 8, Applicant has provided the same arguments as presented in claim 1.  The Examiner applies the same reasoning presented in relation to claim 1.
C. The Rejection of Claims 9, 11 and 18 under 35 USC § 103(a) 
Regarding claims 9, 11 and 18, Applicant has provided the same arguments as presented in claim 1.  The Examiner applies the same reasoning presented in relation to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/            Primary Examiner, Art Unit 2474